DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 1/15/2021. Claims 1-4, 6-11, 13-18, 20-22 and 24 are currently pending and have been examined.  Claims 1, 8, and 15 have been amended. Claims 5, 12, 19 and 23 are cancelled. Claims 24 have been added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Fang (U.S. Pub. No. 20160212075) in further view of Ramadorai (U.S. Pat. No. 10743042).
Regarding claims 1, 8, and 15 Tormasov teaches:
A computing system comprising (claim 1) (Figure 1):
A method comprising (claim 8):
A non-transitory computer-readable medium comprising instructions which when  executed by a processor cause a computer to perform a method comprising (claim 15) (Figure 1):
a processor configured to:
 detect user-generated supplemental content added to an embedded web listing on a website via a user device accessing the website through a connection to a host server of the website, (“For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger. In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.”, Paragraph 0043)
generate a blockchain storage request comprising a hash of the user-generated supplemental content and the identifier (“Generating at least one hash associated with the media content based upon the one or more frames or segments, audio data, and/or metadata associated with the media content.”, step 304), 
a network interface configured to transmit the blockchain storage request to a blockchain node and receive a data block comprising an entry which includes the blockchain storage request (“For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger. In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.”, Paragraph 0043; “Once a hash has been generated for a given media recording or media stream, the generated hash may be stored in a distribution ledger, e.g., a blockchain-based distributed ledger. The archiving (storing) process begins in step 401 with the receipt, by a processor of a computing node, of one or more hashes associated with a media recording or media stream.”, Paragraph 0041)
wherein the processor is further configured to store the received data block in a hash linked chain of data blocks. (“Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which is communicatively linked to a distributed ledger 107 maintained by a network comprising a second data center 106, a physical or virtual server 108, and a client 109. Some or all of these other entities may be operated or controlled by the maintainer of the distributed ledger. In other aspects, one or more connected entities (e.g., clients) may be controlled or operated by the public.”, Paragraph 0038).
While Tormasov teaches the recording of hashes in a blockchain ledger, the reference does not explicitly disclose:
and generate an identifier which uniquely identifies a combination of the supplemental content and the embedded web listing,
determine to release a digital token of the website stored in memory to the user device based on the detected user-generated supplemental content being added to the embedded web listing on the website;
and a transfer of the digital token from the host server of the website to the user device; and
However Fang teaches:
and generate an identifier which uniquely identifies a combination of the supplemental content and the embedded web listing (“The system may include an identifier processing device configured to determine a device identifier (ID) of a computing device publishing the at least one social media website. The device identifier may uniquely identify the computing device in a network. The identifier processing device may also be configured to extract data from the determined device identifier of the computing device. The system may also include a tagging device configured to associate the extracted data with a user-generated data. The system may also include a data publishing device configured to publish the extracted data along with the user-generated data on the at least one social media website on the computing device.”, Paragraph 0013 and see association in Paragraph 0051-53)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hash identifier of Tormasov to include and generate an identifier which uniquely identifies a combination of the supplemental 
While Tormasov teaches the recording of hashes in a blockchain ledger, and Fang teaches the generation of the identifiers, the reference combination does not explicitly disclose:
determine to release a digital token of the website stored in memory to the user device based on the detected user-generated supplemental content being added to the embedded web listing on the website;
and a transfer of the digital token from the host server of the website to the user device; and
However Ramadorai discloses:
determine to release a digital token of the website stored in memory to the user device based on the detected user-generated supplemental content (“Consumers may generate UGC for submission to content system 106. A client system may be a device or an application (also referred to herein as an "app") operating on a device.”, Col. 4 lines 60-65) being added to the embedded web listing on the website (“In one embodiment, the API passes the token in the initial call and the media server validates the token or rejects it. If it is validated, the media server knows what destination the token was assigned to, what bubble(s) are connected to it, what external systems it is connected to, etc”, Col. 28 and lines 25-30);
and a transfer of the digital token from the host server of the website to the user device; and (“In one embodiment, the API passes the token in the initial call and the media server validates the token or rejects it. If it is validated, the media server knows what destination the token was assigned to, what bubble(s) are connected to it, what external systems it is connected to, etc”, Col. 28 and lines 25-30);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hash identifier of Tormasov in view of Fang to include determine to release a digital token of the website stored in memory to the user device based on the detected user-generated supplemental content being added to the embedded web listing on the website; and a transfer of the digital token from the host server of the website to the user device, as taught in Ramadorai, in order to protect the user generated content. 
Regarding claims 2, 9, and 16, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. Tormasov further discloses:
wherein the processor is configured to detect one or more of images, text, and video media which are included in the user generated supplemental content added to the website by the user device via the connection to the host server. (“For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger. In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.”, Paragraph 0043).
Regarding claims 3, 10, and 17, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. Tormasov further discloses:
wherein the received data block further comprises a hash value generated based on content stored within a previous data block on the hash-linked chain of data blocks. (“Generating, by the processor, a data block that contains at least one of the received hashes, by hashing a hash corresponding to a previous data block of a distributed ledger together with a hash corresponding to the contents of the data block being generated and a timestamp.”, step 402).
Regarding claims 4, 11, and 18, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. Tormasov further discloses:
wherein the network interface is further configured to transmit the user-generated supplemental content to one or more endorser nodes for consensus-based endorsement (authentication) among the one or more endorser nodes. (“the digital distribution ledger may be a private digital distribution ledger where only specific computing nodes are allowed to participate in the network, execute the consensus protocol and maintain the shared ledger.”, Paragraph 0037; also see authentication process in Paragraph 0043).
Regarding claims 6, 13, and 20, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. Tormasov further discloses:
wherein the data block is stored in the hash-linked chain of data blocks which are recorded on an immutable blockchain ledger (“for authenticating media content according to an exemplary aspect, with a focus on the immutable records storage, e.g., a blockchain-based storage, of a hash according to this aspect.”, Paragraph 0041).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Fang (U.S. Pub. No. 20160212075) in view of Ramadorai (U.S. Pat. No. 10743042) in further view of Lingham (U.S. Pub. No. 20160267474).
Regarding claims 7 and 14, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. While the combination teaches the publishing of user generated supplemental content and hash values, the combination does not expressly disclose:
wherein the processor is further configured to update a user interface of the user device to include a value based on the storing of the received data block.
However Lingham teaches:
wherein the processor is further configured to update a user interface of the user device to include a value based on the storing of the received data block (“On the server 48, stored in records 50, are user accounts A 64 and user account B 66. In order to record value on a blockchain 62, a token 68 or some other digital contract would be used.”, Paragraph 0040 and Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above to include wherein the processor is further configured to update a user interface of the user device to include a value based on the storing of the received data block, as taught in Lingham, in order to track and manage the exchange of digital assets. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Fang (U.S. Pub. No. 20160212075) in view of Ramadorai (U.S. Pat. No. 10743042) in further view of Hain (U.S. Pub. No. 20190244241).
Regarding claim 21, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. While the combination teaches the publishing of user generated supplemental content and hash values, the combination does not expressly disclose:
further comprising identifying page requests associated with the user-generated supplemental content, and storing a value of the user generated supplement content based on the identified page requests within another data block on the hash-linked chain of data blocks.
However Hain teaches:
further comprising identifying page requests associated with the user-generated supplemental content, and storing a value of the user generated supplement content based on the identified page requests within another data block on the hash-linked chain of data blocks (“current market value of a stake in a channel is calculated by the system. In at least some exemplary embodiments of the present invention, the system calculates the value of a stake in the channel by taking into account one or more data points, selected from the group comprising, but not limited to, verified views (Po V) of the content, the revenue stream of the channel, the recommendation engine and other key parameters.”, Paragraph 0022, 0035, 0041, 0043 and Figure 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Fang in further view of Ramadorai to include further comprising identifying page requests associated with the user-generated supplemental content, and storing a value of the user generated supplement content based on the identified page requests within another data block on the hash-linked chain of data blocks, as taught in Hain, in order to determine the sale value of a channel of content. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Fang (U.S. Pub. No. 20160212075) in view of Ramadorai (U.S. Pat. No. 10743042) in further view of Gasking (U.S. Pub. No. 20190052722).
Regarding claim 22, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above. While the combination teaches the publishing of user generated supplemental content and hash values, the combination does not expressly disclose:
further comprising identifying a change in reputation of a user that posted the user-generated supplemental content, and storing a value of the user-generated supplement content based on the identified change in reputation of the user within another data block on the hash-linked chain of data blocks
However Gasking teaches:
further comprising identifying a change in reputation of a user that posted the user-generated supplemental content, and storing a value (value in Paragraph 0018) of the user-generated supplement content based on the identified change in reputation (“reputational record may include a blockchain that accumulates reputationally relevant information for its corresponding entity” Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Fang in further view of Ramadorai to include further comprising identifying a change in reputation of a user that posted the user-generated supplemental content, and storing a value of the user-generated supplement content based on the identified change in reputation of the user within another data block on the hash-linked chain of data blocks, as taught in Gasking, in order to determine future success of the entity. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Fang (U.S. Pub. No. 20160212075) in view of Ramadorai (U.S. Pat. No. 10743042) in further view of August (U.S. Pub. No, 20190188700). 
Regarding claim 24, Tormasov in view of Fang in further view of Ramadorai teaches the limitations set forth above.
While the combination teaches the publishing of user generated supplemental content and hash values and the identifier associate with user generated content transmitted with a token, the combination does not expressly disclose:
wherein the blockchain storage request comprises a blockchain transaction which combines the hash of the user-generated supplemental content and the identifier with the transfer of the digital token.
However August teaches:
wherein the blockchain storage request comprises a blockchain transaction which combines the hash of the user-generated supplemental content and the identifier with the transfer of the digital token. (shown in the XML formatted data in Paragraph 0231). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Fang in further view of Ramadorai to include wherein the blockchain storage request comprises a blockchain transaction which combines the hash of the user-generated supplemental content and the identifier with the transfer of the digital token, as taught in August, in order to protect the transaction of data. 
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
The Examiner has updated the rejection under 35 USC 103 and has applied new prior art. The Examiner has reviewed and considered the remarks, however finds the remarks moot in view of the updated rejection. The Examiner now relies on the teachings of Ramadorai to teach the release of the token as amended in the claims. 
With respect to the content of Tormasov not being user generated, the Examiner disagrees. The content of Tormasov is capturing or recording something that is creating media. Based on the specification of the instant application, the content generated by a user in the form of text or video (page 1 of the specification) is analogous to the teachings for Tormasov where a user is recording content that is used to create a media 
In view of the updated rejection, the Examiner maintains the rejection under 35 USC 103.  
Related Prior Art
Anand (US 20140283033) teaches the tokenizing of user generated content that is then inserted into a stream of content. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        3/9/2021